Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 26, 1975, convicting him of criminally selling a dangerous drug in the third degree (three counts) and criminal possession of a dangerous drug in the fourth degree (three counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. The following errors were committed at defendant’s trial: (1) Evidence of defendant’s flight was admitted without a proper foundation showing a possible motive for such flight having been made (see People v Kreichman, 37 NY2d 693; Richardson, Evidence [Prince, 10th ed], § 167, p 135). (2) The prosecutrix, in her summation, referred to a fact not in evidence which had the incidental effect of circumventing the court’s ruling at the Huntley hearing (see People v Ashwal, 39 NY2d 105; cf. People v Riservato, 51 AD2d 561). (3) A nonexemplified copy of an out-of-State motor vehicle registration was admitted into evidence. That served to circumstantially connect defendant to the vehicle from which he allegedly sold the drugs to the police (see CPLR 4540, subd [c]). Under the circumstances, we cannot say that the untainted evidence is "so logically compelling and therefore forceful in [this] particular case as to lead the appellate court to the conclusion that 'a jury composed of honest, well-intentioned, and reasonable men and women’ on consideration of such evidence would almost certainly have convicted the defendant” (see People v Crimmins, 36 NY2d 230, 241-242). Accordingly, a new trial is mandated. Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.